DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 8312922) in view of Conrad (US 2692066).
 	Regarding claims 1, 10 and 18, Nelson discloses a system (and method) Fig. 1 for forming a seal between wellbore components, comprising: an annular seal 23 arranged between a first wellbore component 15 and a second wellbore component 10, the seal comprising a first leg 27 and a second leg 31, the first leg positioned proximate the first wellbore component and the second leg positioned proximate the second wellbore component, wherein upon activation of the seal, the first leg engages the first wellbore component and the second leg engages the second wellbore component; and an energizing ring 41 adapted to activate the seal, the energizing ring extending into an opening 35 of the seal to drive the 
 	Regarding claims 3 and 13, the combination discloses wherein the first angle (of 13) is greater than the second angle, the first angle capable of directing at least a portion of a force applied by the first leg 27 in a radial direction.
 	Regarding claims 4, 11 and 14, the combination discloses wherein the first leg 27 includes a second groove profile 33, the second groove profile having a plurality of bumps including respective first bump surfaces and second bump surfaces, the first bump surface arranged at a first bump angle and the second bump surface arranged at a second angle, but fails to explicitly disclose wherein the first bump angle and the second bump angle being different.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
 	Regarding claims 5 and 15, the combination discloses the invention as claimed above but fails to explicitly to disclose wherein the respective first bump surfaces are substantially arcuate and the second bump surfaces are substantially flat.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 	Regarding claim 6, the combination discloses wherein the grooves of the plurality of grooves 12, 14 are grouped into groove groups and bumps 33, 55 of the plurality of bumps are grouped into bump groups, the respective groove groups and bump groups being separated from adjacent groove groups and bump groups.
 	Regarding claim 7, the combination discloses wherein the first angle is less than the second angle of groove 13.
 	Regarding claim 8, the combination discloses wherein at least a portion of the respective first groove surfaces (13 of Conrad) are engaged when the seal 23 is subjected to a downhole force, the respective first groove surfaces is capable of translating at least a portion of the upstream force into a radial force.
 	Regarding claims 9 and 19, the combination discloses wherein a contact force between the seal 23 and the first wellbore component 15 increases when the downhole force acts on the seal.
 	Regarding claim 16, the combination discloses wherein the first groove surface 13 is engaged, by the first bump surface 33, the when the seal 23 is subjected to a downhole force.

 	

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675